DETAILED ACTION

Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions.

Request for Continued Examination

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/21  has been entered.

Status of the Claims
 	Claims 1, 3, 5-6, 8-10, 12, and 23-29 are pending in the application, with claims 1, 3, 5, 12, and 23 amended, and claim 13 canceled. 	The rejection of claims 1, 3-6, 8-10, 12-13, and 23-29, under 35 U.S.C. 103(a) as being unpatentable over Oczkowski (US 4359051 A) in view of Shan (US 2007/0005032 A1), is withdrawn in view of the amendments to the claims.
Allowable Subject Matter
 	Subject to the Double Patenting rejections presented below, Claims 1, 3, 5-6, 8-10, 12, and 23-29 are considered allowable over the prior art of record.   	The following is an examiner’s statement of reasons for allowable subject matter:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Oczkowski (US 4359051 A); and Shan (US 2007/0005032 A1).  	As to independent claims 1, 12, and 23, Oczkowski teaches: (as per claim 1) an ostomy coupling assembly for fastening an adhesive wafer to an ostomy appliance; as per claim 12) an ostomy appliance 10/14 comprising the ostomy coupling (Abstract C3L13-50 Figs.1-6), and (as per claim 23) a method of using thereof, [the appliance, coupling, and/or method] comprising:  	(as per claim 23): (a) providing an ostomy device (Abstract Col.3,ll.13-50 Figs.1-6) that 
    PNG
    media_image1.png
    1009
    678
    media_image1.png
    Greyscale
comprises: (as per claims 12 and 23):	(1) an appliance device 14 having (1)(i) an entrance aperture 9 (central opening 9 in pouch/bag 14 within attachment ring 20 Col.3,ll. 14-15; with tab 20 Fig. 2 Col.3L30-32 Figs.1-4 Col.3,ll.16-17) for communicating with a stoma Col.3,ll.17-18);  	(2) an adhesive wafer 10/11 (base 10/ skin adhesive 11 Figs. 1-4 Col.3,ll.18-23) for mounting on the body around the stoma (Col.3,ll.14-20); including:  		(2)(A) a body facing side for contacting a user’s skin (13) (with adhesive material 11 for securing base/wafer 10 to the skin 13 Col.3,ll.18-23 Fig. 2);  		(2)(B) a non-body facing side opposite the body facing side (Fig. 2 Col.3,ll.21-27), and adaptable region adaptable to fit around a stoma and defining a wafer aperture (as aperture within wafer 10/11 on other side of wafer/base 10 comprising bag support 12 and base/wafer connector 16 and defining a wafer aperture as opening 9 Fig. 2,4 Col.3, 
    PNG
    media_image2.png
    344
    345
    media_image2.png
    Greyscale
line(s)21-23); and 
(as per claims 1, 12, and 23): 	(3) a coupling assembly 12/16/18/20 (support 12/ base connector 16/ bag connector 18/ bag support 25 Fig. 1-4 for [as capable of] coupling the adhesive wafer 10/11 to the appliance device (14)/20) Fig. 1-4), comprising:   	  	(3)(A) limited motion connection(s) (of bag support 12 Fig. 4,2 Col.3,ll.34-58) between the adhesive wafer 10 and the ostomy appliance (Fig. 2,4); that permits relative displacement between: (i) substantially the entire adhesive wafer 10/11; and (ii) the entrance aperture 9 of the appliance (Fig. 2,4 where support 12 comprises:  			(3)(A)(1) lower section 22 fixed to wafer 10 Col.3,ll.47-48; and  			(3)(A)(2) section 24 as arms 25 Col.3,ll.49-50 connected to aperture 9 Fig. 2 Col.3,ll.15-17;  			where hinge 28 with joint 32 for joined sections 22 and 24 Fig. 2,4 Col.3,ll.42-44; and  			where 12 provides relative displacement via hinge 28 between sections 22 and 24 attached to wafer 10 and around aperture 9 between fully open 180 degree angle Fig. 4 Col.3,ll.39-44; and closed position as parallel sections 22 and 24 Fig. 2 Col.3,ll.34-36);  		the (3)(A) limited motion connections 12 guiding the relative displacement operative position in which the adhesive wafer 10 is superimposed around the entrance aperture (9) of the appliance device 14 Fig. 2, and the adaptable region (adjacent to 12 Fig. 2) of the adhesive wafer 10 is shrouded by the appliance device 14 on the non-body facing side (where 12 provides operative position Fig. 2 with displacement via hinge 28 and wafer 10 superimposed over aperture 9 Fig. 2 as closed position with 22 and 24 parallel Fig. 2 Col.3,ll.34-36, with adaptable region covered/shrouded by ostomy Fig. 2,3); and  			(b) an access position providing access to the adaptable region from the non-body facing side (where 12 provides access position Fig. 4,6 via hinge 28 as open Fig. 6 up to 180 degree angle Fig.4 Col.3,ll.39-44, where adaptable region of 10 accessible from the non-body facing side Fig.4,6); and    	 	(3)(B) a fixation coupling 16/18 (base connector 16 / bag connector 18 Fig. 2 Col.3,ll.21-33) including:  			(3)(A)(i) a semi-closed loop shape Fig.2; and  			(3)(A)(ii) a fixation coupling aperture 35 (inner circular cut-out 35 Fig.2 Col.3,ll.54),  			the (3)(A) fixation coupling for [capable of] fixing the adhesive wafer (10) and the ostomy appliance 14 when in the operative position Fig. 2 (where bag connector 18 affixed to device/bag 14 releasably (via tab 20 Col.3,ll.30-31) interlocks with base connector 16 attached to wafer/base 10 Fig. 2 Col.3,ll.23-24 as the fixation coupling for fixing the adhesive wafer 10/11 to the appliance device 14 Col.3,ll.23-27); 	wherein the (2) adhesive wafer 10/11 [further] includes  		(2)(D) a partial loop shape (as forming a partial loop as portion of 20 forming opening 9 Fig.2-3, Col.3,ll.20); and  		(2)(E) a wafer aperture 9 aligned with the fixation coupling aperture 35 in the operative position of the (3)(A) limited motion connection (Fig.2-3 as presented above); and wherein the wafer aperture 9 and the fixation coupling aperture 35 are as presented above);
(as per claim 23): wherein the method further comprises:  	(b) while the adhesive wafer 10/11 is in said access position Fig.4,5  with respect to the entrance aperture 9 (Fig. 4,5), accessing at least the non-body-facing side of the adhesive wafer 10/11 to adapt the adaptable region of the adhesive wafer 10/11 to suit a stoma (where relative displacement via hinge 28 between sections 22 and 24 attached to wafer 10 and around aperture 9 of appliance/bag 14 provides a partially open Fig. 6 to fully open 180 degree Fig. 4 angle Col.3,ll.39-44 that provides the access position, where adaptable region of the wafer 10 is accessible from the non-body facing side Fig. 4, 6, to essentially closed position where sections 22 and 24 are parallel to each other Fig. 2 Col.3,ll.34-36);  	(c) moving the adhesive wafer 10 to the operative position Fig. 2 with respect to the entrance aperture 9 Fig. 2 (where connection 12 provides the operative position Fig. 2, where relative displacement via hinge 28 superimposes the wafer 10 around the entrance aperture 9 of appliance/bag 14 Fig. 2 by providing closed position where sections 22 and 24 are parallel to each other Fig. 2 Col.3,ll.34-36 and the adaptable region of the wafer 10 is shrouded by the appliance device 14 Fig. 2,3); and  	 (d) securing the adhesive wafer 10/11 in the operative position Fig. 2 by means of the fixation coupling (16,18 Fig. 2) (where bag connector 18 affixed to device/bag 14 releasibly (via tab 20 Col.3,ll.30-31) fixes as interlocking with base connector 16 attached to wafer/base 10 Fig. 2 Col.3,ll.23-24 as the fixation coupling for fixing the adhesive wafer 10 to the appliance device 14 Fig. 2 as presented above) by aligning the fixation coupling aperture 35 with the wafer coupling aperture 9 Fig.2-3 (as presented above).
 	Oczkowski does not disclose wherein the fixation coupling has a complete closed loop shape. 	Shan teaches: (as per claim 1) an ostomy coupling assembly [configured] for fastening an adhesive wafer 10 to an ostomy appliance 12 Figs.1-3 [0018]-[0026]; [0049]-[0059]; (as per claim 12) an ostomy appliance comprising the ostomy coupling 


    PNG
    media_image3.png
    488
    268
    media_image3.png
    Greyscale

 	 (a) providing the ostomy appliance comprising at least:  	 	(a)(i) an adhesive wafer (10) (gum adhesive disk and strip (16)) [0050],ll.1-4 for mounting on the body around a stoma [0050],ll.1-[0051],ll.2 including a body-facing side for contacting a user's skin Fig. 2-3 [0050],ll.1-4, a non-body-facing side opposite the body-facing side Fig. 2-3 [0051],ll.1-2, and an adaptable region (as adjacent to hole) (14) within appliance (12) adaptable to fit around a stoma Fig. 2-3 [0050],ll.1-[0051],ll.2; and 	 	(a)(ii) an ostomy coupling assembly comprising:  	 	 	(a)(ii)(A) a limited motion connection (18)/20) Fig. 1-3 [0018]-[0025] between the adhesive wafer 10 and the ostomy appliance (via 12 attaching to pouch) Fig. 2-3 that permits permanent (via pivoting lug fixedly joining) [0022],ll.1-5 or temporary (releasably and pivotingly attached: buttons [0019], magnetic [0020], tongue/curved member [0021] Fig. 2-3; or hook-loop [0023]) [0018]-[0022] relative displacement Fig. 2-3 [0049]-[0059] between: (i) substantially the entire adhesive wafer (10) Fig. 1-3; and (ii) the entrance aperture (28) of the ostomy appliance (12) Fig. 2 (a)(ii) a fixation coupling 16 for fixing the adhesive wafer 10 and the ostomy appliance (via 12) when in the operative position Fig. 3; 	(b) while the adhesive wafer 10 is in said access position Fig. 2 [aligned with 14) with respect to the entrance aperture 28, accessing at least the non-body-facing side of the adhesive wafer 10 to adapt the adaptable region (adjacent to 14) of the adhesive wafer 10 to suit a stoma [0051],ll.1-2;  	(c) moving the adhesive wafer 10 to the operative position Fig. 3 [aligned with 14) with respect to the entrance aperture 28 Fig. 2; and   	(d) securing the adhesive wafer 10 in the operative position Fig. 3 by the means of the fixation coupling (via 16 or alternative and 22/24) or alternative [0018]-[0026]; (as per claims 1, 12, and 23) wherein the fixation coupling (16) has a closed loop shape Fig.2-3.

 	However, as to independent claims 1, 12, and 23, Oczkowski and/or Shan fail to teach or fairly suggest wherein: 		the limited motion connection is permanently attached to the adhesive wafer and to the ostomy appliance to permit the relative displacement between (i) is permanently attached to the limited motion connection.  
	As presented on pages 7-10 of the 2/4/21 Amendment, it would not have been obvious to one of ordinary skill in the art as of the effective filing date to modify the teachings of Oczkowski and/or Shan, and one of skill would have not been motivated to, provide the above combination.  Oczkowski and/or Shan fail to teach that the limited motion connection is permanently attached to the adhesive wafer and to the ostomy appliance to permit the relative displacement between (i) substantially the entire adhesive wafer; and (ii) the entrance aperture of the ostomy applicant; and the fixation coupling for fixing the adhesive wafer and the ostomy appliance when in the operative position, wherein the fixation coupling is permanently attached to the limited motion connection.  Oczkowski and/or Shan teach away from using the limited motion connection as permanently attached to the adhesive wafer and the fixation coupling, where Oczkowski and/or Shan teach that these elements are separatable.  Thus, one of skill would be taught away from providing that the limited motion connection as permanently attached to the adhesive wafer and the fixation coupling.

			Non Statutory Obviousness Type Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	Claims 1, 3, 5-6, 8-10, 12, and 23-29 are rejected on the ground of nonstatutory double patenting over each of: (a) claims 1-10 of US 9498372 B2 (‘372); and (b) claims 1-21 US 10105255 B2 (‘255).  
 	As to Claims 1, 3, 5-6, 8-10, 12, and 23-29, claims 1-10 of ‘372 and/or claims 1-21 of ‘255 disclose or suggest the claimed ostomy coupling assembly, ostomy appliance, and method for using, comprising a limited motion connection and fixation coupling elements and features.  	The differences between present claims and claims 1-10 of ‘372 and/or claims 1-21 of ‘255 are that the ‘372 and ‘255 claims do not identically recite the same language for each element of current claims (e.g., using substantially similar but not identical terms).  
 	However, claims 1-10 of ‘372 and/or claims 1-21 of ‘255 teach or suggest each element of the current claims, such that the present claims would have been obvious over claims 1-10 of ‘372 and/or claims 1-21 of ‘255 to one of ordinary skill in the art at the time of the present invention.  

Conclusion
   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781